DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 2015/0262583 A1) and further in view of Samuel et al. (US 9684398 B1), Bahn et al. (US 2011/0320977 A1), and Dostie et al. (US 2014/0223372 A1).

In regard to claim 1, Kanda discloses an apparatus comprising: 
an audio processing module; a display; memory to store a plurality of applications; and a processor configured to (Fig. 2): 
receive a sound input using the audio processing module (Paragraph 0050, Paragraph 0066 lines 2-5, and Paragraph 0086: voice input from user); 
determine, from the plurality of applications, a first application and a second application capable of providing a function corresponding to the sound input (Paragraph 0066, Paragraph 0087, Paragraph 0089, and Paragraph 0093: category of applications is determined from the voice input and applications of the category are identified); 
display, via the display, a pop-up window that includes a list of a first visual object that represents the first application and a second visual object that represents the second application (Fig. 8, Paragraph 0066 lines 11-13, Paragraph 0067, Paragraph 0068, Paragraph 0072, and Paragraph 0093: list of identified application from the category is displayed); 
obtain a first input that selects the first visual object or the second visual object (Paragraph 0067 lines 4-7, Paragraph 0093, and Paragraph 0094: application is selected from the list); 
in response to the first input, execute the first application represented by the selected first visual object or execute the second application represented by the selected second visual object and display, via the display, both a screen including a notification bar and a user interface of the executed application that is selected from the first and second applications and corresponding to the first and second visual objects, the notification bar including an indication (Fig. 7(C), Fig. 8, Paragraph 0059 lines 3-7, Paragraph 0064 lines 1-2, Paragraph 0067, and Paragraph 0094: the selected application is performed which typically includes displaying an interface of the application, such as illustrated in Fig. 7(C). A status display area (70) is provided that includes indications. The status display area is illustrated as being displayed when an application is executed. Therefore both the executed application and notification bar with an indication is displayed in response to the first input).
While Kanda teaches determine, from the plurality of applications, a first application and a second application capable of providing a function corresponding to the sound input and display, via the display, a pop-up window that includes a list of a first visual object that represents the first application and a second visual object that represents the second application, they fail to show the determine 
if it is determined that a default application is not previously set, a list of application for responding to an input will be displayed (Col. 2 line 40 – Col. 3 line 17: platforms allow responding to inputs by providing a list of applications that can respond to the input and existing platforms allow a default application to be set that can prevent displaying the list and instead just use the default applications.  Accordingly, only if it is determined that a default application is not previously set, the list of application will be displayed).   
It would have been obvious to one of ordinary skill in the art, having the teachings of Kanda and Samuel before him before the effective filing date of the claimed invention, to modify the determine, from the plurality of applications, a first application and a second application capable of providing a function corresponding to the sound input and display, via the display, a pop-up window that includes a list of a first visual object that represents the first application and a second visual object that represents the second application taught by Kanda to include the if it is determined that a default application is not previously set, a list of application for responding to an input will be displayed of Samuel, in order to obtain determine whether the sound input corresponds to a previously set default application of the plurality of applications and in response to a determination that the sound input does not correspond to the previously set default application, display, via the display, a pop-up window that includes a list of a first visual object that represents the first application and a second visual object that represents the second application.  It would have been advantageous for one to utilize such a combination as utilizing 
While Kanda teaches the pop-up window including the list, where the list corresponds to application identified as a group (category), and in response to the first input, execute the first application represented by the selected first visual object or execute the second application represented by the selected second visual object and display, via the display, both a screen including a notification bar and a user interface of the executed application that is selected from the first and second applications and corresponding to the first and second visual objects, the notification bar including an indication, they fail to show an indication indicating a portion of the plurality of applications corresponding to the sound input; obtain a second input with respect to the indication included in the notification bar; and display, via the display, the pop-up window in response to the second input, as recited in the claims.  Bahn teaches a screen including a list and notification bar including an indication similar to that of Kanda.  In addition, Bahn further teaches 
when executing an application, providing in a notification bar, an indication corresponding to a group that the executed application belongs, where the indication is selected to display a screen including a list of the applications (Fig. 11C, Paragraph 0018, Paragraph 0019 lines 1-3, Paragraph 0153 lines 1-2, and Paragraphs 0195-0200).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kanda, Samuel, and Bahn before him before the effective filing date of the claimed invention, to modify the pop-up window including the list, where the list corresponds to application identified as a group (Paragraph 0197 lines 7-10). Further, the combination would allow a user to quickly return to the provided list to select another application, therefore allowing the user to easily switch to another identified application corresponding to their voice input. Further, the combination would allow a user to be reminded that multiple applications are present that could assist in their desired operation corresponding to the voice input.
While Kanda teaches the user interface is displayed of the executed application associated with the first input and further teaches the executed application as a text entry application (Paragraph 0038, Paragraph 0067, and Paragraph 0094), they fail to show the while the user interface of the executed 
while a user interface of an executed application is displayed, display a visual object that represents an application that is related to the executed application and in response to obtaining an input that selects the visual object, execute the application without terminating the executed application (Fig. 4, Fig. 7, Fig. 13, Paragraph 0218, Paragraph 0219, Paragraph 0220 lines 8-11, Paragraph 0254, Paragraph 0261 lines 12-20, Paragraph 0267, Paragraph 0268 lines 18-25, Paragraph 0269, Paragraph 0270, Paragraph 0272, Paragraph 0281, and Paragraph 0282: an icon corresponding to a secondary application related to an executed device application is displayed while the interface of the executed device application is displayed. Selection of the icon causes the secondary application to be executed where both the executed device application and the secondary application are executed at the same time (the executed device application is not terminated)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kanda, Samuel, Bahn, and Dostie before him before the effective filing date of the claimed invention, to modify the user interface is displayed of the executed application associated with the first input taught by Kanda to include the while a user interface of an executed application is displayed, display a visual object that represents an application that is related to the executed application and in response to obtaining an input that selects the visual object, execute the application without terminating the executed application of Dostie, in order to obtain while the user interface of the executed application is displayed, display a third visual object that represents a third application that is related to the executed application and in response to obtaining a third input that selects the third visual object, execute the (Paragraph 0004 and Paragraph 0226 lines 17-18).  
     
In regard to claim 2, Kanda discloses wherein to display the pop-up window, the processor is configured to: display the pop-up window such that each of the first and second visual objects are in a substantially rectangular form and the first visual object is adjacent to the second visual object (Fig. 8 elements AK1 and AK2).

In regard to claim 3, Kanda discloses wherein to display the pop-up window, the processor is configured to: display the pop-up window such that a first text corresponding to the first application is associated with the first visual object, and a second text corresponding to the second application is associated with the second visual object (Fig. 8 elements AK1 and AK2).

In regard to claim 4, Bahn further discloses display a text as at least one portion of the indication (Fig. 11C: the notifications 1182 and 1184 include text). Accordingly, the combination of Kanda, Samuel, and Bahn further discloses wherein the processor is configured to: display a text as at least one portion of the indication. It would have been advantageous for one to utilize such a combination as the user is able to confirm the presence and existence of a task group, as suggested by Bahn (Paragraph 0197 lines 7-10). Further, the combination would allow a user to quickly return to the provided list to select another application, therefore allowing the user to easily switch to another identified application corresponding to their voice input. Further, the combination would allow a user to be reminded that multiple applications are present that could assist in their desired operation corresponding to the voice input.  

In regard to claim 5, Kanda discloses wherein the processor is configured to: execute a voice recognition application prior to the receiving the sound input, wherein to execute the voice recognition application the processor is configured to display another indication indicating that the voice recognition application is in a state to listen to a voice command relative to the sound input (Fig. 8 element VI and Paragraph 0085 lines 1-5: icon corresponding to voice operation is displayed when an operation for performing a voice operation function is performed).

In regard to claim 6, Kanda discloses a database including the plurality of applications stored in the memory, wherein to determine the first and second applications, the processor is configured to: select the first and second applications from the database based at least in part on the sound input (Fig. 5, Paragraph 0037, Paragraph 0038, Paragraph 0039, Paragraph 0057, Paragraph 0088, Paragraph 0089, and Paragraph 0093: application table, where the application table is referenced to determine applications corresponding to a voice input).

In regard to claim 7, Kanda discloses wherein to display the pop-up window, the processor is configured to: output an audio indication corresponding to the list of the first and second visual objects using the audio processing module (Fig. 8 and Paragraph 0066 lines 11-13: outputting voice message “Plural Candidates”).

In regard to claims 10-16, method claims 10-16 correspond generally to apparatus claims 1-7, respectively, and recite similar features in apparatus form, and therefore are rejected under the same rationale.



In regard to claims 19 and 20, machine-readable storage claims 19 and 20 correspond generally to apparatus claims 2 and 3, respectively, and recite similar features in machine-readable storage form, and therefore are rejected under the same rationale.

4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 2015/0262583 A1), Samuel et al. (US 9684398 B1), Bahn et al. (US 2011/0320977 A1), Dostie et al. (US 2014/0223372 A1), and further in view of Shigeta (US 2013/0080964 A1).

In regard to claim 8, while Kanda teaches the obtaining the first input and Samuel teaches a user can set the default application, they fail to show the after the first input is obtained, set, the selected application as a default application corresponding to the sound input such that the selected application can be automatically selected in response to the sound input, as recited in the claims.  Shigeta teaches selecting from a list of applications similar to that of Kanda.  In addition, Shigeta further teaches 
setting an application selected from a list as default for use with a corresponding input (Fig. 12 element 84 and Paragraph 0121: check box for setting application to be always used).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kanda, Samuel, Bahn, Dostie, and Shigeta before him before the effective filing date of the claimed invention, to modify the obtaining the first input and a user can set the default application taught by Kanda and Samuel to include the setting an application selected from a list as default for use with a corresponding input of Shigeta, in order to obtain wherein the processor is configured to: after the first input is .

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 2015/0262583 A1), Samuel et al. (US 9684398 B1), Bahn et al. (US 2011/0320977 A1), Dostie et al. (US 2014/0223372 A1), and further in view of Prakash (US 2014/0344721 A1). 

In regard to claim 9, while Kanda and Bahn (and Samuel) teach displaying the indication in the notification bar and the second input of selecting the indication, they fail to show the refrain from displaying of the indication from the notification bar in response to the second input, as recited in the claims.  Prakash teaches a notification bar and indication similar to that of Kanda and Bahn.  In addition, Prakash further teaches  
removing a notification from a notification bar when it is selected (Paragraph 0092 lines 4-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kanda, Samuel, Bahn, Dostie, and Prakash before him before the effective filing date of the claimed invention, to modify the displaying the indication in the notification bar and the second input of selecting the indication taught by Kanda and Bahn to include the removing a notification from a notification bar when it is selected of Prakash, in order to obtain the wherein the processor is configured to: refrain from displaying of the indication from the notification bar in response to the second input.  It would have been advantageous for one to utilize such a combination as reducing clutter on the screen with respect to information that may no longer be relevant to a user. 

Response to Arguments
6.	The arguments with respect to the prior art rejections of the pending claims have been fully considered but are moot in view of the claim amendments and new grounds of rejections. 
 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beilis et al. (US 8881170 B2) discloses displaying an application icon within a user interface of an executed application and executing a corresponding application when the icon is selected, see at least Fig. 3 element 301e and Col. 7 lines 17-20. 
	Ho (US 2013/0176377 A1) discloses displaying application icons while executing a video call application which can be selected to execute the applications while continuing the video call application, see at least Pars. 0137-0140. 
	Park (US 2011/0219333 A1) discloses similar subject matter as currently claimed, see at least Fig. 8. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173